Title: From John Adams to James Hutchinson, 24 January 1793
From: Adams, John
To: Hutchinson, James,Williams, Jonathan



Gentlemen
Philadelphia January 24. 1793

I have received the Letter you did me the honour to write me on the twenty Second of this month and I pray you to present to the American Philosophical Society established at Philadelphia for promoting Useful Knowledge, my Thanks for the honour they have done me, by my Election into that Body on the Eighteenth instant.
My best acknowledgements are also due to you, Gentlemen for the polite and obliging manner in which you have communicated to me, the information of this pleasing event.
I have the honour to be / with much esteem / Gentlemen / your most obedient / and most humble servant
John Adams.